internal_revenue_service number release date index number -------------------------------------- --------------------------- -------------------- ---------------------- ----------------------------- - - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-117217-03 date september corporation ---------------------------------------------------------------------------------------------- -------------------------- ------------- --------------------------------------------------------------------------------- state statute town --------- ----------------- date a dear ---------------- income of corporation is excludible from gross_income under sec_115 of the internal_revenue_code and that charitable_contributions made to corporation for public purposes are deductible under sec_170 this is in reply to a letter dated date requesting a ruling that the corporation was created by town as a non-profit local development_corporation under state statute on date a both statute and corporation’s charter documents provide that corporation will be operated exclusively for charitable or pubic purposes of facts corporation is governed by a board_of directors the initial board is composed of plr-117217-03 attracting and retaining industry and promoting employment in town to accomplish this purpose corporation will encourage the development or retention of an industry in the community including developing and promoting musical concerts festivals performances and other cultural events within the town of bethel as part of its activities corporation may distribute state and federal grant money corporation may also provide help with event planning and new business planning to local businesses and become involved in town beautification projects seven directors five of whom are town officials a majority of the directors must be officials of town any director can be removed without cause by the town board corporation’s only members are the members of the board_of directors the town board must approve the corporation’s annual operating budget the issuance of obligations which might materially effect the financial condition of the corporation and the participation by the corporation in any lease mortgage or other obligation of the corporation of the facilities of corporation and the federal government some of corporation’s income may come from private donors corporation receives in_kind assistance from town with respect to its operating_expenses town provides office space and office supplies corporation has no employees the activities of corporation are performed by town employees in addition town may pay for certain expenses such as legal expenses all income and earnings_of corporation shall be used exclusively for its corporate purposes its certificate of incorporation provides that no part of the assets earnings or income of corporation shall inure to the benefit of any member director or officer of corporation or any private person corporation or individual except that compensation may be paid for services the certificate of incorporation further provides that in the event of dissolution all of the remaining assets and property of corporation shall after necessary expense thereof be distributed to town most of corporation’s income is expected to consist of grants from town state law and analysis sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment in revrul_77_261 1977_2_cb_45 income from an investment fund plr-117217-03 of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization and operation of a facility for holding cultural events corporation is contributing to the economic development of town in addition it is promoting employment attracting tourists and helping to make cultural activities available to the citizens of town these activities constitute essential government functions for purposes of sec_115 the income of corporation accrues to town a political_subdivision of state for purposes of sec_115 of the code no part of the earnings_of corporation inure to the benefit of or are distributed to any private person other than incidentally as reasonable_compensation for goods or services furthermore all of corporation’s assets must be distributed to town upon the dissolution of corporation an essential_governmental_function and will accrue to town we conclude that the income derived by corporation is excludable from gross_income of corporation under sec_115 of the code sec_170 by encouraging the development of local businesses including the establishment accordingly because the income of corporation is derived from the exercise of sec_170 states that the term charitable_contribution includes a plr-117217-03 sec_170 provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 contribution or gift to or for_the_use_of any state or political_subdivision of a state but only if the contribution is made for exclusively public purposes sec_1_103-1 defines political_subdivision to mean any division of any state_or_local_governmental_unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit an entity that is not a governmental_unit specifically described in sec_170 of the code may nevertheless qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state see revrul_75_359 1975_2_cb_79 although sec_170 of the code does not refer to instrumentalities of a state or instrumentalities of a political_subdivision of a state it is a long-standing position of the service that contributions or gifts to a state or a political_subdivision or an organization acting on behalf of such entity that are made for exclusively public purposes are deductible under sec_170 see revrul_79_323 1979_2_cb_106 an instrumentality of one or more states or political subdivisions whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority or authorities and the degree of financial autonomy and the source of its operating_expenses development on behalf of the town there are no private interests involved in the organization or operation of the corporation the town has the powers and interests of an owner and the town controls and supervises the corporation the corporation’s overhead expenses are paid_by the town and the town has budgetary control_over the corporation we conclude that corporation is an instrumentality of the town since the town is a political_subdivision corporation is an instrumentality of a political_subdivision accordingly corporation is an instrumentality for purposes of sec_170 and charitable_contributions to the corporation are deductible by the donors to the extent provided by sec_170 of the code revrul_57_128 sets forth six factors for determining whether an organization is corporation is organized for the governmental purpose of promoting economic plr-117217-03 conclusions sec_6012 and sec_1_6012-2 provide in general that every this ruling letter is effective as of the date the above described amendments to this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically provided otherwise no opinion is expressed on the federal the income of corporation is excludible from gross_income under sec_115 of the code charitable_contributions to corporation are deductible by the donors to the extent provided by sec_170 of the code corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 accordingly corporation will be required to file an income_tax return pursuant to sec_6012 the articles of incorporation and to the by-laws were adopted tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc -------------------------------------------------------------------------- ___________________________ robin ehrenberg senior attorney exempt_organizations branch office of the division counsel associate chief_counsel tax exempt and government entities -------------------------- sincerely plr-117217-03 --------- --------------------------------- ----------------------------------------------------- ------------------------------------------------------------- ----------------------------- ---------------------- --------------------------- ----------------------------------------
